        Case 2:20-cv-00638-SRW Document 1 Filed 08/31/20 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
            1.061B0123tIft, livINODLE DISTRICT OF ALABAMA
                  p.       ::NWTHERN DIVISION
             U.S. DiSTRiCT C.CW
 FLORAETTACIIIPAMF ft.R                 )
                                        )
       PLAINTIFF,                       )
                                        )
 v.                                     ) CIVIL ACTION No.: 2:20−cv−638
                                        )
 DOLLAR GENERAL,                        )
 DOLGENCORP,LLC,                        )
                                        )
       DEFENDANT.                       )




                             NOTICE OF REMOVAL



      COMES NOW Defendant Dolgencorp, LLC, the only properly named

defendant in this action, and the only Defendant served in this action and, pursuant

to 28 U.S.C. § 1446, gives notice ofremoval of this cause from the Circuit Court of

Montgomery County, Alabama to the United States District Court for the Middle

District of Alabama. Dolgencorp, LLC has the approval and consent of the

improperly named Defendant Dollar General Store #471 to remove this action. There

is no legal entity named Dollar General Store #471,as Dollar General Store is merely

a numerical designation for the Dolgencorp, LLC store in which she alleges she
        Case 2:20-cv-00638-SRW Document 1 Filed 08/31/20 Page 2 of 10



suffered her injuries. As grounds for removal of this case, Defendant states that

removal is proper under 28 U.S.C. §§ 1332, 1441, and 1446, and shows as follows:



      1.     This suit is a civil action within the meaning of the Acts of Congress

relating to the removal of cases.

      2.     Plaintiff Floraetta Braxter filed this lawsuit on July 28, 2020 in the

Circuit Court of Montgomery County, Alabama where it was assigned Civil Action

No.: 03-CV-2020-900954.00. A true and correct copy ofthe Cornplaint is found in

the complete state court file for Civil Action No. 03-CV-2020-900954.00 and is

attached to, fully incorporated with and marked as Exhibit A to this Notice of

Removal.

      3.     This Notice of Removal is filed in the United States District Court for

the Middle District of Alabama, within the district and division embracing the place

where the state court case was filed as required by 28 U.S.C. § 1446(a).

      4.    Plaintiff served Defendant with the Summons and Complaint on July

30, 2020. This Notice of Removal is filed within thirty (30) days of service upon

Defendant. Therefore, removal is timely under 28 U.S.C. § 1446(b). A true and

correct copy of the Return of Service is attached to, incorporated with and marked

as Exhibit B to its Notice of Removal.




                                         2
        Case 2:20-cv-00638-SRW Document 1 Filed 08/31/20 Page 3 of 10



       5.    According to the Complaint, Plaintiff is, and was at the time Plaintiff

filed its Complaint, an adult resident of Wetumpka, Alabama. (Exhibit A: Compl.

at 1, ¶1.) Defendant is now, and was at the time Plaintiff filed its Complaint, a

limited liability company organized under the laws ofthe State ofKentucky with its

principal place of business in Goodlettsville, Tennessee. Dolgencorp, LLC

("Dolgencorp") is the only properly named defendant in this action. The sole

member of Dolgencorp, LLC is Dolgencorp, LLC-Tennessee, which is located and

domiciled in the State of Tennessee. (Id., ¶2.) Although the Complaint names

fictitious parties as defendants, the possible domicile or location of fictitious parties

should not be considered when determining whether cornplete diversity of

citizenship exists. 28 U.S.C. § 1441(b)(1). See Lujan v. Defenders of Wildlife, 504

U.S. 555, 561 (1992). There is complete diversity of citizenship in this case. Thus,

this case is removable pursuant to 28 U.S.C. § 1441(a), because this Court has

original jurisdiction pursuant to 28 U.S.C. § 1332.

      6.     Although evidentiary submissions are not required, there is substantial

evidence that the amount in controversy exceeds $75,000.000, exclusive ofinterests

and costs. Plaintiffs Complaint states that,"Ms. Braxter was walking down an aisle

and was caused to fall when she stepped into a puddle of water." (Exhibit A: Cornpl.

at 1, ¶6.) Plaintiff claims that Dolgencorp acted negligently and wantonly in

allowing a hazardous condition on its floor. (Exhibit A: Compl. at 2, ¶¶6-9.)


                                           3
        Case 2:20-cv-00638-SRW Document 1 Filed 08/31/20 Page 4 of 10




Plaintiffs Complaint claims she suffered significant injuries, including: a torn

ligament in her left hip; impingement syndrome with Complex Regional Pain

Syndrome in her shoulder; two surgeries with a third surgery expected; painful

rehabilitation and therapy; and, physical injuries, medical expenses, lost wages, pain

and mental anguish and permanent injury.: (Exhibit A: Compl. at ¶¶7-10.)Plaintiff

seeks an unspecified amount of compensatory and punitive damages for negligence,

wantonness, and spoliation of evidence.(Exhibit A: Compl. ad damnum clause.)


      7.     Plaintiffs Complaint does not contain a specific allegation as to the

amount of its claimed damages. When a complaint does not state the amount in

controversy, a notice of removal may do so. 28 U.S.C. § 1446(2)(A). See also

Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010)(quoting

Williams v. Best Buy, Inc., 269 F.3d 1316, 1319 (llth Cir. 2001) ("If the

jurisdictional amount is not facially apparent from the complaint, the court should

look to the notice of removal and may require evidence relevant to the amount in

controversy at the time the case was removed.")). A defendant need only make a

short and plain statement of the grounds for removal. Dart Cherokee Basin

Operating Company, LLC, et al. v. Owens, 135 S. Ct. 547, 551 (2014)("a statement

`short and plain' need not contain evidentiary submissions."). A removing party

"must only show that the amount in controversy more likely than not exceeds the

jurisdictional requirement," Bullock v. United Benefit Ins. Co., 165 F.Supp.2d 1255,

                                         4
        Case 2:20-cv-00638-SRW Document 1 Filed 08/31/20 Page 5 of 10




1258-59(M.D.Ala.2001)(DeMent, J.). "[A] removing defendant is not required to

prove the amount in controversy beyond all doubt or to banish all uncertainty about

it." Pretka, 608 F.3d at 754.

      8.     The Eleventh Circuit permits a district court to determine whether a

case is removable based on "reasonable deductions, reasonable inferences, or other

reasonable extrapolations" from the pleadings. Id. "[W]hen a district court can

determine,relying on its judicial experience and common sense,that a claim satisfies

the amount-in-controversy requirernen[t], it need not give credence to a plaintiffs

representation that the value ofthe claim is indeterminate." Roe v. Michelin N. Am.,

Inc., 613 F.3d 1058, 1064 (11th Cir. 2010). At least one court has interpreted the

rnost recent amendment to 28 U.S.C. § 1446 as a clear statement of Congressional

intent to slow down, if not prevent, federal courts from remanding diversity cases

where there is no ad damnum clause, but where the parties and the court know from

their exercise of good sense and experience that the claim exceeds $75,000.00.

Smith v. State Farm Fire & Cas. Co., 868 F. Supp. 2d 1333 (N.D. Ala. 2012).

Otherwise, a "mini-trial would be required in every diversity case removed pursuant

to 28 U.S.C. § 1446(c)(2)(A) and (B)." Id. at 1334.

      9.    While the Complaint does not specify the amount of damages sought,

it can be reasonably concluded that Plaintiffs claim exceeds $75,000.00. Plaintiff

is an adult individual residing in Wetumpka, Alabama (Exhibit A: Compl. at 1.)


                                         5
        Case 2:20-cv-00638-SRW Document 1 Filed 08/31/20 Page 6 of 10




According to Plaintiffs Complaint, Plaintiff suffered multiple injuries requiring two

surgeries with an expectation of a third surgery. Plaintiff seeks damages for bodily

injuries, medical expenses, lost wages, pain and mental anguish, and permanent

injury.(Ex. A Compl. at ¶¶7-10.) Based on the fact that Plaintiff asserts this list of

injuries and damages, it is reasonable to infer Plaintiffs claims from that "more

likely than nor result in damages exceeding the jurisdictional limits of this court.

See Bullock, 165 F. Supp. 2d at 1258-59(A removing party "must only show that

the amount in controversy more likely than not exceeds the jurisdictional

requirement.").

      10.   Plaintiff also asserts claims for punitive damages in its Complaint.

"When determining the jurisdictional amount in controversy in diversity cases,

punitive damages must be considered, unless it is apparent to a legal certainty that

such cannot be recovered." Holley Equip. Co. v. Credit All. Corp., 821 F.2d 1531,

1535 (11th Cir. 1987)(citations omitted).    Alabama law permits an award of

punitive damages in an amount three times the compensatory damages awarded or

$500,000.00, whichever is greater. See ALA. CODE § 6-11-20(a)(providing for an

award of punitive damages where a defendant consciously or deliberately engaged

in fraud); ALA. CODE § 6-11-21(a)(capping punitive damages as indicated above).

Moreover, an Alabama federal court has found that any a punitive damages award

that is "reasonably aimed at punishing a large company's fraudulent behavior[would


                                         6
        Case 2:20-cv-00638-SRW Document 1 Filed 08/31/20 Page 7 of 10



have to be substantial]." Battle v. Nationwide Mut. Fire Ins. Co., No. 2:19-CV-

01348-SGC, 2020 WL 978807, at *4 (N.D. Ala. Feb. 28, 2020)(quoting Roe v.

Michelin North America,Inc.,637 F. Supp. 2d 995,998(M.D. Ala. 2009),affd,613

F.3d 1058 (11th Cir. 2010)("any award that is soundly and honestly calculated to

punish and deter [a large company's] wanton behavior ... would have to be

substantial.")).

       11.   Plaintiff has claimed punitive damages in her ad damnum clause

following ¶25 of her Complaint. Where a plaintiff asserts punitive damages against

a business defendant, punitive damages may be awarded and, where the defendant

is a business entity, punitive damages can be substantial, in spite of the statutory

damages cap.       See, e.g., Target Media Partners Operating Co., LLC v. Specialty

Mktg. Corp., 177 So. 3d 843 (Ala. 2013)(Affirming judgment entered against

magazine distributor in favor of publisher for compensatory damages of $851,552

for breach of contract, punitive damages of $630,000 for promissory fraud, and

punitive damages of$503,400 for fraudulent misrepresentation); Patel v. Patel, 708

So.2d 159(Ala. 1998)(Affirming judgment entered on jury verdict for $85,908.00

in compensatory damages and $225,000 in punitive damages, a 2.6:1 ratio as

reasonable where purchasers of motel sued seller for breach of contract and

fraudulent misrepresentation); Scroggins Complete Lighting Source, Inc. v. Deng

Victor DM Technology & Energy, Inc., 28 Nat. J.V.R.A. 5:C9, 2013 WL 3214070,


                                         7
        Case 2:20-cv-00638-SRW Document 1 Filed 08/31/20 Page 8 of 10



Circuit Court of Jefferson County, Alabama, CV-2007-000563(Apr. 3, 2013)(J ry

verdict in favor ofinventor in the amount of$1.5 million in compensatory damages

for fraud, $1.5 million in punitive damages for fraud and $4,750 in compensatory

damages for breach of contract).

       12.   Plaintiff has made specific factual allegations that, combined with

reasonable inferences and reasonable extrapolations, establish that the amount in

controversy in this case exceeds the jurisdictional minimum. Pretka,608 F.3d 753-

54. While Defendant denies that the Plaintiff is entitled to any recovery whatsoever,

the amount in controversy exceeds $75,000, exclusive of interest and costs, as

evidenced by the allegations in the Complaint and the exercise of good sense and

experience. IfPlaintiff contests Defendant's allegations that the requisite amount in

controversy is present, Defendant requests the opportunity for both sides to submit

proof so that the court can decide, by a preponderance of the evidence whether the

requirements have been satisfied. See Dart, 135 S.Ct. at 554.

      13.    The matter in controversy exceeds $75,000 exclusive of interest and

costs. Accordingly, this Court has jurisdiction pursuant to 28 U.S.C. § 1332.

      14.    This suit is a civil action within the meaning of the Acts of Congress

relating to the removal of cases.

      15.    Notice ofthis Removal is being filed with the Clerk ofthe Circuit Court

of Montgomery County, Alabama as provided by law. A true and correct copy of


                                         8
          Case 2:20-cv-00638-SRW Document 1 Filed 08/31/20 Page 9 of 10



Defendant's Notice of Filing Notice of Removal is attached to, incorporated with

and marked as Exhibit C to this Notice of Removal.

      16.     If any question arises as to the propriety of the removal of this action,

Defendant respectfully requests the opportunity to present a brief and oral argument

in support ofthis Court's jurisdiction.

      17.     Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of Dolgencorp's right to assert any defense or affirmative matter

including any procedural or substantive defense available.

       18.    For these reasons, Defendant prays that this Court will consider this

Notice ofRemoval as provided by law governing the removal ofcases to this Court,

make the proper orders to achieve the removal ofthis case from the Circuit Court of

Montgomery County, Alabama to this Court, and exercise jurisdiction over this

matter.



      Respectfiilly submitted on this, the 31'day of August, 2020.




                                                  K D. ORRIS(ASB-049
                                               R81R)
                                               RICHARD E. SMITH (ASB-6536-
                                               M69R)

                                          9
       Case 2:20-cv-00638-SRW Document 1 Filed 08/31/20 Page 10 of 10




                                              Attorneys for Dolgencorp, LLC



OF COUNSEL:
CHRISTIAN & SMALL LLP
505 20th Street North
Suite 1800
Birmingham, AL 35203
Telephone:(205)795-6588
Fax:(205)328-7234
Email: rdnorris@csattorneys.com
       resmith(iksattorneys.com




                          CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was hand filed with the Clerk of Court and
I have mailed by United States Postal Service the document to the following on this
the 31st day of August, 2020:



                          Gayle Douglas
                          Heninger, Garrison & Davis, LL
                          P.O. Box 11310
                          Birmingham, AL 3520



                                                  COUNS L




                                         10
